
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5953
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 1, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To direct the Secretary of Veterans Affairs
		  to display in each facility of the Department of Veterans Affairs a Women
		  Veterans Bill of Rights and to display in each prosthetics and orthotics clinic
		  of the Department an Injured and Amputee Veterans Bill of Rights, and for other
		  purposes.
	
	
		1.Display of Women Veterans
			 Bill of Rights
			(a)DisplayThe Secretary of Veterans Affairs shall
			 ensure that the Women Veterans Bill of Rights described in subsection (b) is
			 printed on signs in accessible formats and displayed prominently and
			 conspicuously in each facility of the Department of Veterans Affairs and
			 distributed widely to women veterans.
			(b)Women Veterans
			 Bill of RightsThe Women
			 Veterans Bill of Rights described in this subsection is a sign stating that
			 women veterans should have the following rights:
				(1)The right to a coordinated, comprehensive,
			 primary women’s health care, at every Department of Veterans Affairs medical
			 facility, including the recognized models of best practices, systems, and
			 structures for care delivery that ensure that every woman veteran has access to
			 a Department of Veterans Affairs primary care provider who can meet all her
			 primary care needs, including gender-specific, acute and chronic illness,
			 preventive, and mental health care.
				(2)The right to be
			 treated with dignity and respect at all Department of Veterans Affairs
			 facilities.
				(3)The right to
			 innovation in care delivery promoted and incentivized by the Veterans Health
			 Administration to support local best practices fitted to the particular
			 configuration and women veteran population.
				(4)The right to
			 request and get treatment by clinicians with specific training and experience
			 in women’s health issues.
				(5)The right to
			 enhanced capabilities of medical providers, clinical support, non-clinical, and
			 administrative, to meet the comprehensive health care needs of women
			 veterans.
				(6)The right to
			 request and expect gender equity in provision of clinical health care
			 services.
				(7)The right to equal
			 access to health care services as that of their male counterparts.
				(8)The right to
			 parity to their male veteran counterpart regarding the outcome of performance
			 measures of health care services.
				(9)The right to be informed, through outreach
			 campaigns, of benefits under laws administered by the Secretary of Veterans
			 Affairs and to be included in Department outreach materials for any benefits
			 and service to which they are entitled.
				(10)The right to be
			 featured proportionately, including by age and ethnicity, in Department
			 outreach materials, including electronic and print media that clearly depict
			 them as being the recipient of the benefits and services provided by the
			 Department.
				(11)The right to be
			 recognized as an important separate population in new strategic plans for
			 service delivery within the health care system of the Department of Veterans
			 Affairs.
				(12)The right to
			 equal consideration in hiring and employment for any job to which they
			 apply.
				(13)The right to
			 equal consideration in securing Federal contracts.
				(14)The right to
			 equal access and accommodations in homeless programs that will meet their
			 unique family needs.
				(15)The right to have
			 their claims adjudicated equally, fairly, and accurately without bias or
			 disparate treatment.
				(16)The right to have
			 their military sexual trauma and other injuries compensated in a way that
			 reflects the level of trauma sustained.
				(17)The right to
			 expect that all veteran service officers, especially those who are trained by
			 the Department of Veterans Affairs Training Responsibility Involvement
			 Preparation program for claims processing, are required to receive training to
			 be aware of and sensitive to the signs of military sexual trauma, domestic
			 violence, and personal assault.
				(18)The right to the
			 availability of female personnel to assist them in the disability claims
			 application and appellate processes of the Department.
				(19)The right to the
			 availability of female compensation and pension examiners.
				(20)The right to
			 expect specialized training be provided to disability rating personnel
			 regarding military sexual trauma and gender-specific illnesses so that these
			 claims can be adjudicated more accurately.
				(21)The right to
			 expect the collection of gender-specific data on disability ratings, for the
			 performance of longitudinal and trend analyses, and for other applicable
			 purposes.
				(22)The right to a
			 method to identify and track outcomes for all claims involving personal assault
			 trauma, regardless of the resulting disability.
				(23)The right for
			 women veterans’ programs and women veteran coordinators to be measured and
			 evaluated for performance, consistency, and accountability.
				(24)The right to
			 burial benefits under the laws administered by the Secretary of Veterans
			 Affairs.
				2.Display
			 of Injured and Amputee Veterans Bill of Rights
			(a)DisplayThe Secretary of Veterans Affairs shall
			 ensure that the Injured and Amputee Veterans Bill of Rights described in
			 subsection (b) is printed on signs in accessible formats and displayed
			 prominently and conspicuously in each prosthetics and orthotics clinic of the
			 Department of Veterans Affairs.
			(b)Injured and
			 Amputee Veterans Bill of RightsThe Injured and Amputee Veterans Bill of
			 Rights described in this subsection is a statement that injured and amputee
			 veterans should have the following rights:
				(1)The right to
			 access the highest quality prosthetic and orthotic care, including the right to
			 the most appropriate technology and best qualified practitioners.
				(2)The right to
			 continuity of care in the transition from the Department of Defense health
			 program to the Department of Veterans Affairs health care system, including
			 comparable benefits relating to prosthetic and orthotic services.
				(3)The right to
			 select the practitioner that best meets their orthotic and prosthetic needs,
			 whether or not that practitioner is an employee of the Department of Veterans
			 Affairs, a private practitioner who has entered into a contract with the
			 Secretary of Veterans Affairs to provide prosthetic and orthotic services, or a
			 private practitioner with specialized expertise.
				(4)The right to
			 consistent and portable health care, including the right to obtain comparable
			 services and technology at any medical facility of the Department of Veterans
			 Affairs across the country.
				(5)The right to
			 timely and efficient prosthetic and orthotic care, including a speedy
			 authorization process with expedited authorization available for veterans
			 visiting from another area of the country.
				(6)The right to play
			 a meaningful role in rehabilitation decisions, including the right to receive a
			 second opinion regarding prosthetic and orthotic treatment options.
				(7)The right to
			 receive appropriate treatment, including the right to receive both a primary
			 prosthesis or orthosis and a functional spare.
				(8)The right to be
			 treated with respect and dignity and have an optimal quality of life both
			 during and after rehabilitation.
				(9)The right to
			 transition and readjust to civilian life in an honorable manner, including by
			 having ample access to vocational rehabilitation, employment programs, and
			 housing assistance.
				(c)Monitoring and
			 resolution of complaints
				(1)In
			 generalThe Secretary of Veterans Affairs, acting through the
			 veteran liaison at each medical center of the Department of Veterans Affairs,
			 shall collect information relating to the alleged mistreatment of injured and
			 amputee veterans.
				(2)Quarterly
			 reportsFor each fiscal quarter, the veteran liaison at each
			 medical center of the Department shall submit to the Chief Consultant of
			 Prosthetics and Sensory Aids of the Department a report on any information
			 collected under paragraph (1) during that quarter.
				(3)Investigation
			 and addressing of complaintsThe Chief Consultant, in cooperation
			 with appropriate employees of a medical center of the Department, shall
			 investigate and address any information collected under paragraph (1) at that
			 medical center.
				3.Education and
			 outreach
			(a)Education of
			 Department employeesThe
			 Secretary of Veterans Affairs shall ensure that—
				(1)all employees of
			 the Department of Veterans Affairs receive training on the Women Veterans Bill
			 of Rights described in section 1; and
				(2)employees of the
			 Department who work at prosthetics and orthotics clinics and who work as
			 patient advocates with veterans who receive care at such clinics, including
			 Federal recovery coordinators and case managers, receive training on the
			 Injured and Amputee Veterans Bill of Rights described in section 2.
				(b)Outreach to
			 veteransThe Secretary of
			 Veterans Affairs shall conduct outreach to inform veterans about the Women
			 Veterans Bill of Rights described in section 1 and the Injured and Amputee
			 Veterans Bill of Rights described in section 2 by—
				(1)ensuring that such Bills of Rights are
			 available on the Internet website of the Department of Veterans Affairs;
			 and
				(2)conducting other
			 types of outreach targeted at specific groups of veterans, which may include
			 outreach conducted on other Internet websites or through veterans service
			 organizations.
				4.Exclusion of
			 certain servicesNothing in
			 this Act shall be construed to establish a right to any service excluded under
			 38 CFR 17.38, as in effect on the date of the enactment of this Act.
		
	
		
			Passed the House of
			 Representatives November 30, 2010.
			Lorraine C. Miller,
			Clerk
		
	
